                  Case 20-10746-LSS               Doc 174        Filed 05/05/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    RUDY’S BARBERSHOP HOLDINGS, LLC,                                Case No. 20-10746 (LSS)
    et al.1
                                                                    (Jointly Administered)
                           Debtors.
                                                                    RE: D.I. 12


                             NOTICE OF FILING OF AMENDED AND
                           RESTATED ASSET PURCHASE AGREEMENT

         PLEASE TAKE NOTICE THAT on April 2, 2020, the Debtors filed the Motion of

Debtors for Entry of Orders (I)(a) Establishing Bidding Procedures; (b) Approving Bid

Protections; (c) Establishing Procedures Relating to Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases, Including Notice of Proposed Cure Amounts; (d)

Approving Form and Manner of Notice; (e) Scheduling a Hearing to Consider any Proposed Sale;

and (f) Granting Certain Related Relief; and (II)(a) Approving a Sale; (b) Authorizing Assumption

and Assignment of Certain Executory Contracts and Unexpired Leases in Connection With the

Sale; and (c) Granting Related Relief [Docket No. 12] (the “Motion”).

         PLEASE TAKE FURTHER NOTICE THAT on April 17, 2020, this Court entered the

Order (I) Scheduling a Hearing to Consider Approval of the Sale of Substantially All of the

Debtors’ Assets, and the Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, (II) Approving Certain Bidding Procedures, Assumption and Assignment

Procedures, and the Form and Manner of Notice Thereof, and (III) Granting Related Relief [D.I.


1
    The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
    Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
    Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
    Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.
              Case 20-10746-LSS        Doc 174      Filed 05/05/20   Page 2 of 2




103] (the “Bid Procedures Order”). The Asset Purchase Agreement (the “Original APA”) was

attached as Exhibit 1(A) to the Bid Procedures Order.

       PLEASE TAKE FURTHER NOTICE THAT as a result of ongoing negotiations

between the Debtors, the prepetition noteholders, the Official Committee of Unsecured Creditors

appointed and RBS Salon Holdings, Inc. (“RBS”), the stalking horse bidder under the Original

APA, the Original APA has been amended to increase the consideration being offered by RBS.

       PLEASE TAKE FURTHER NOTICE THAT attached hereto as Exhibit A is the

Amended and Restated Asset Purchase Agreement (the “Amended APA”). Attached as Exhibit

B is a blackline of the Amended APA compared to the Original APA. All potential bidders were

previously advised of the terms of the Amended APA as soon as it was finalized on May 4, 2020.

Dated: May 5, 2020                          CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                            /s/ William E. Chipman, Jr.
                                            William E. Chipman, Jr. (No. 3818)
                                            Mark L. Desgrosseilliers (No. 4083)
                                            Mark D. Olivere (No. 4291)
                                            Tayler D. Bolton (No. 6640)
                                            Hercules Plaza
                                            1313 North Market Street, Suite 5400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 295-0191
                                            Facsimile:     (302) 295-0199
                                            Email:         chipman@chipmanbrown.com
                                                           desgross@chipmanbrown.com
                                                           olivere@chipmanbrown.com
                                                           bolton@chipmanbrown.com

                                            Counsel to the Debtors and Debtors-In-Possession




                                              -2-
